               Case 19-50299-BLS         Doc 37    Filed 10/14/20      Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

     WOODBRIDGE GROUP OF COMPANIES,                       Chapter 11
     LLC et al.,

                                   Remaining Debtors.     Case No. 17-12560 (BLS)

     MICHAEL GOLDBERG, as Liquidating Trustee
     of the Woodbridge Liquidation Trust, successor
     in interest to the estate of WOODBRIDGE
     GROUP OF COMPANIES, LLC
                                                          Adv. Proc. No.: 19-50299 (BLS)
                                   Plaintiff,

     v.

     THOMAS FURMAN,

                                    Defendant.


               MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Mark Pfeiffer, Esquire to represent Thomas Furman in this action.

                                                          /s/ Geoffrey G. Grivner
                                                          Geoffrey G. Grivner, Esquire (No.
                                                          4711)
                                                          BUCHANAN INGERSOLL &
                                                          ROONEY PC
                                                          919 N. Market Street, Suite 990
                                                          Wilmington, DE 19801
                                                          Telephone: (302) 552-4200
                                                          Email: Geoffrey.grivner@bipc.com

          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Pennsylvania Bar and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with this Court’s Local Rules
and with Standing Order for District Court Fund revised 8/31/2016. I further certify that the
annual fee of $25.00 has been paid to the Clerk of District Court for District Court.

Dated: October 14, 2020
      Case 19-50299-BLS      Doc 37     Filed 10/14/20   Page 2 of 2




                                             /s/ Mark Pfeiffer
                                             Mark Pfeiffer, Esquire
                                             BUCHANAN INGERSOLL &
                                             ROONEY PC
                                             50 S. 16th Street, Suite 200
                                             Philadelphia, PA 19102
                                             Telephone: (215) 665-8700
                                             Facsimile: (215) 665-8760
                                             Email: mark.pfeiffer@bipc.com

                    ORDER GRANTING MOTION


IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                    2
